It is
my pleasure to congratulate you upon your election as
President of the General Assembly during its historic
sixtieth session. I am fully confident that you will lead
its deliberations towards a successful conclusion. I also
would like to express my appreciation for the
contribution of the Foreign Minister of Gabon during
the fifty-ninth session of the General Assembly. I
commend the efforts of the Secretary-General,
Mr. Kofi Annan, who has sought to make significant
changes to this Organization so as to make it better
able to meet the demands of the twenty-first century, as
envisaged in his report and in his recommendations
before this session.
The historical context of the creation of our
current international order, with its mechanisms and
institutions, is a part of a world different from that of
today. That world preceded both the cold war and
subsequent events, developments and changes in
regional and international arenas. Our session this year
is, in essence, an important moment in the progress of
international collective efforts, prompting us today to
seek a new vision and to find systems that are better
developed in both their means and structures, in order
to address contemporary dangers and threats, as well as
rapid world changes.
The world today is witnessing many changes that
are due to the interdependence of States and to various
facts, balances and dangers around the world. As a
result, we are obliged to revisit the international
collective security system, to thoroughly study the
concepts and structures of the United Nations and to
provide creative initiatives to address such matters in
the twenty-first century spirit of modernity. His
Highness Shaikh Salman bin Hamad bin Isa
Al-Khalifa, the Crown Prince, underlined this issue in
his address on behalf of His Majesty King Hamad bin
Isa Al-Khalifa, King of Bahrain, before the High-level
Meeting of the General Assembly on 15 September
2005.
These might be the urgent needs that prompted
the Secretary-General to crystallize all this in a series
of initiatives and meetings at the beginning of the third
millennium, by announcing suggestions for the
millennium and its development goals. In his important
report to this session, entitled “In larger freedom”
(A/59/2005), the Secretary-General explained his
vision in a comprehensive and in-depth manner, along
with the bases and aims of the work of the international
order of our world today. Based on this order we can
move towards a modern, capable and democratic
system to achieve the three important types of freedom,
namely freedom to live in dignity, freedom from want,
and freedom from fear. This comprehensive vision of
the Secretary-General on issues of international
security, development and human rights deserves
commendation and thorough and deep analysis in order
to reach a broad international consensus.
The dangerous escalation today in terrorism and
its culture, derived from hatred and fanaticism, are the
most serious dangers threatening the international
community everywhere. They require us to develop an
integrated strategy that halts terrorism and the culture
of death and violence that terrorism advocates. This
also re-emphasizes the common responsibility of States
and societies to find a means to address the root causes
of terrorism.
We must state that an effective counter-terrorism
strategy has to balance the needs of human security and
adherence to international human rights instruments
and treaties, and has to close loopholes in treaties
dealing with the phenomenon of terrorism.
In this context, the Kingdom of Bahrain has
continued its domestic efforts and its efforts in the Gulf
Region with its partner Gulf Cooperation Council
countries to fight money-laundering and the financing
of terrorism in the Middle East and North Africa
geographically, and on the security cooperation level,
politically and practically. In this regard, the Kingdom
of Bahrain endorses and supports the proposal of the
Custodian of the Two Holy Mosques, King Abdulla
Bin Abdulaziz Al-Saud, King of the brotherly
Kingdom of Saudi Arabia, to establish an international
centre to fight terrorism. The Kingdom of Bahrain has
16

also submitted its instruments of accession to the
United Nations Secretariat in New York for many
conventions relating to the fight against terrorism, in
accordance with Security Council resolution 1373
(2001).
The greatest security challenge in the Middle East
is not simply to end terrorism and violence; it also
includes the absence of a just and comprehensive peace
in the Arab-Israeli conflict, which is an ongoing source
of confrontation and a threat to stability and which
brings despair to those who have legitimate hopes for a
life of dignity and regional economic progress.
We must not forget that the year 2005 has opened
a path that might lead to an opportunity for peace,
through the positive internal developments on the
Palestinian side and through Arab and international
support for the new leadership of President Mahmood
Abbas and his moves towards achieving peace,
reducing tension, and promoting democracy.
We welcome the Israeli withdrawal from the
Gaza Strip and hope that this withdrawal will be a
significant step towards a just and comprehensive
peace in the area. We also hope that this withdrawal
will be a part of the road map plan.
The achievement of security, stability and peace
in the Middle East requires an end to the Israeli
occupation of all Arab territories and the full
implementation of all relevant United Nations
resolutions, as reaffirmed by the Arab initiative
adopted by the Arab Summit in Beirut in 2002. That
was reaffirmed once again by the latest Arab Summit
held this year in Algiers. A just and comprehensive
peace cannot be achieved, except through the end of
the Israeli occupation of the Arab territories occupied
since 1967, including the Syrian Golan and the rest of
the Lebanese territories, through the return of
Palestinian refugees and through the establishment of
the Palestinian State, with Al-Quds Al-Sharif as its
capital.
Notwithstanding the democratic choice of the
Iraqi people in the elections last January and the
appointment of a transitional Government and in spite
of the steps taken during the political process and the
preparation of the draft constitution, the situation in
Iraq today remains very delicate and sensitive. It
represents a challenge to international and regional
security. It threatens not only the security of Iraq and
the region, but also Iraq’s unity, its territorial integrity,
cohesion and the consensus of its people.
Overcoming this dilemma can be achieved only
through a strong historical national consensus on Iraq’s
territorial integrity and ethnic diversity, a
comprehensive political process and participation in
shaping the future of Iraq. This national consensus
alone is the guarantee for Iraq to overcome its current
predicament and to move from this difficult ordeal to
an era of stability, security and peace.
In this context, the Kingdom of Bahrain reaffirms
its support for the Iraqi people and calls upon all to
continue regional and international support for Iraq in
order that it may fulfil its responsibilities towards its
people and the Arab nation as a whole.
In the context of regional security in the Gulf
region, the peaceful settlement, either through
negotiations or international arbitration, of the long
dispute between the United Arab Emirates and its
brother, the Islamic Republic of Iran, regarding the
three Emirate islands, especially now that there is a
new Iranian leadership, will enable the Gulf region to
divert its efforts and natural resources to face the
challenges of development, security, peace and
cooperation.
In the area of development and progress, the
Kingdom of Bahrain has followed a policy of
openness, reform and participation and democracy
enhancement, moving towards social, cultural and civil
modernization that goes hand in hand with our culture,
deep-rooted traditions and values.
In the context of its efforts to fulfil the
Millennium Development Goals, the Kingdom of
Bahrain has taken significant steps to enable women to
assume positions of leadership in various walks of life,
by launching a new national strategy to promote
Bahraini women. Accordingly, in putting forward its
candidature for the presidency of the forthcoming
sixty-first session of the General Assembly, it has
selected a capable person who represents Bahraini
women, and who demonstrates experience, wisdom and
diplomatic skill. We hope that this nomination will
receive wide agreement among Member States.
Reaffirming its regional and international status
as an economic, financial and banking centre and as
part of its efforts to attract greater investment and
capital, create employment opportunities for its
17

citizens and strengthen the national economy, the
Kingdom of Bahrain has embarked on many major
economic and investment projects that will strengthen
and enhance the economic and trade position of
Bahrain at the regional and international levels.
Efforts and initiatives have continued over many
decades to achieve a collective security system that
will free humanity from the dangers of destruction and
annihilation by prohibiting the proliferation of nuclear
weapons. However, the Comprehensive Nuclear-Test-
Ban Treaty has not achieved its goals despite accession
by the majority of countries of the world, including all
Arab countries. In this regard, we call upon the
international community to establish a nuclear-weapon-
free zone in both the Middle East and the Gulf region.
We hope that sincere and concerted efforts will
continue among Member States to reach a consensus
on the reform of the Organization.
We trust that the framework of the proposed
expansion of the Security Council will reflect the
consensus of Member States with a clear and realistic
vision and will take into account the interests and
expectations of the Arab nations with their profound
influence on the political stability, economy, peace and
security in the whole world.
The recommendations put forward by the
Secretary-General in his report “In larger freedom”
(A/59/2005) represent comprehensive and ambitious
views and aspirations in relation not only to the
Security Council, which is entrusted by the Charter
with the maintenance of international peace and
security, but also to establishing the basis for the entire
international system.
We all look forward, during this session, to the
opening of historic negotiations on the reforms of
United Nations organs as well as on working methods.
The Kingdom of Bahrain supports the United Nations
reform initiative and believes in the necessity of
continued negotiations and discussions among Member
States in order to reach the results that we all aspire to.
The world today, this post-cold-war world, is not
yet free of the scourge of war, and its people are still
vulnerable to the consequences of terrorism and
violence.
Today, we urgently need a more modern,
stronger, reinvigorated and more credible Organization:
an Organization that will bring all nations together and
balance their interests, resolve conflicts, build peace
and security, uphold justice and the rule of law, oblige
all to abide by the provisions of the Charter and
international legal resolutions, adapt to the changes of
the twenty-first century and meet successfully its
challenges.
We look forward to a reformed United Nations,
which we hope will come into existence soon.